DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3 and 4 is withdrawn in view of the newly discovered reference(s) to Song (US 11,187,292).  Rejections based on the newly cited reference(s) follow.
Claims 5-7 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 11,187,292).
Regarding claim 1, Song discloses an electric brake device for a vehicle (see Abstract, FIGS. 1-3), comprising: a rotation body that rotates with a wheel (see col. 10, lines 63-67, “disk”); a friction member (P); and an actuator (120) including (a) a piston (130) configured to come into engagement with the friction member (see FIG. 2), (b) two electric motors (231, 241) each as a drive source (see col. 5, lines 16-21; FIG. 5), wherein the two electric motors each include a motor shaft (232a, 242a), and an axis of the motor shaft of each of the two electric motors is parallel to an axis of the piston and spaced apart from each other (see FIG. 5), and (c) a motion converting mechanism (233, 243) (see FIG. 6) configured to convert a rotating motion of each of the two electric motors into an advancing and retracting movement of the piston (see col. 10, lines 4-12; col. 12, lines 54-65), the actuator being configured such that the piston is advanced to push the friction member against the rotation body so as to generate a braking force (see col. 10, lines 4-12; col. 12, lines 54-65) and the piston is retracted to move the friction member away from the rotation body so as to cancel the braking force (see col. 10, lines 4-12; col. 12, lines 54-65).  
Regarding claim 2, Song discloses a controller (ECU) (see col. 6, lines 5-7) configured to control the two electric motors independently of each other so as to control the braking force to be generated (see col. 11, lines 39-49; col. 12, lines 41-49).
Regarding claim 3, Song discloses an electric brake device for a vehicle (see Abstract, FIGS. 1-3), comprising: a rotation body that rotates with a wheel (see col. 10, lines 63-67, “disk”); a friction member (P); and an actuator (120) including (a) a piston (130) configured to come into engagement with the friction member (see FIG. 2), (b) two electric motors (231, 241) each as a drive source (see col. 5, lines 16-21; FIG. 5), and (c) a motion converting mechanism (243d, 243e) configured to convert a rotating motion of each of the two electric motors into an advancing and retracting movement of the piston (see col. 10, lines 4-12; col. 12, lines 54-65), the actuator being configured such that the piston is advanced to push the friction member against the rotation body so as to generate a braking force (see col. 10, lines 4-12; col. 12, lines 54-65) and the piston is retracted to move the friction member away from the rotation body so as to cancel the braking force (see col. 10, lines 4-12; col. 12, lines 54-65), a controller (ECU) (see col. 6, lines 5-7) configured to control the two electric motors independently of each other so as to control the braking force to be generated (see col. 11, lines 39-49; col. 12, lines 41-49), wherein, when a required braking force, which is the braking force required to be generated by the electric brake device, is not greater than a set braking force (see FIG. 8, steps S130 [Wingdings font/0xE0] S140; see also col. 11, lines 39-49), the controller controls only one of the two electric motors to push the friction member against the rotation body (see  col. 11, lines 39-49), and wherein, when the required braking force is greater than the set braking force, the controller controls both of the two electric motors to push the friction member against the rotation body (see FIG. 8, steps S130 [Wingdings font/0xE0] S170; see also col. 12, lines 41-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 11,187,292), as applied to claim 3, above, and further in view of Reimann et al. (US 6,153,988).
Regarding claim 4, Song discloses that the electric brake device is configured to perform a brake control when an occurrence of locking of a wheel is estimated (see e.g. col. 1, lines 32-36).  Song does not disclose that when an occurrence of locking of the wheel is estimated, the controller controls both of the two electric motors to move the friction member away from the rotation body even if the friction member is being currently pushed against the rotation body by a force of only one of the two electric motors.
Reimann teaches an electric brake device (see Abstract, FIG.) comprising two electric motors (2, 12), wherein when an occurrence of locking of the wheel is estimated, the controller controls both of the two electric motors to move the friction member away from the rotation body even if the friction member is being currently pushed against the rotation body by a force of only one of the two electric motors (see col. 5, lines 57-62).
It would have been obvious to control both of the two electric motors to move the friction member away from the rotation body in Song to provide an antilock operation that is very fast, reliable and intermittent, thereby obviating the need for a hydraulic ABS system (see e.g. col. 5, lines 57-62). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

October 12, 2022